Order filed, February 22, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00708-CV
                                 ____________

                          FORUM US, INC., Appellant

                                         V.

JEFFREY MUSSELWHITE, AUDIE ROMERO, ANTELOPE OIL TOOL &
MFG. CO., LLC, INTERVALE CAPITAL, LLC, HKM CONSULTING, LLC
                  AND WEARSOX, L.P., Appellees


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2013-60075


                                     ORDER

      The reporter’s record in this case was due November 27, 2017. See Tex. R.
App. P. 35.1. We granted a request for extension to file the record through
December 22, 2017. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Cynthia Berry, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM